Case 1:13-cv-22500-CMA Document 71 Entered on FLSD Docket 04/27/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT                                          NJC
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 13-22500-CIV-ALTONAGA                            Apr 27, 2020
      UNITED STATES OF AMERICA,
                                                                                                        MIAMI

      ex rel. JONATHAN LORD, M.D.,

            Plaintiff,
                                                                        FILED UNDER SEAL
            v.                                                             PURSUANT TO
                                                                        31 U.S.C. § 3730 (b)(2)
      UNIVERSITY OF MIAMI

            Defendant.
                                                           /

                              UNITED STATES’ STATUS REPORT

          Pursuant to the Court’s February 4, 2014 Sealed Order, the United States respectfully

  submits this Status Report to the Court. 1

          In its last status report, the government advised that the parties reached a handshake deal

  to resolve all three claims against the University of Miami (“UM”) on which the government has

  intervention authority. Since that time, the parties have continued to negotiate the remaining terms

  and condition of the settlement agreement.

          The parties have agreed to a settlement amount of $22 million for all three claims. Among

  the remaining terms to be resolved includes negotiation and resolution of administrative remedies

  with the Department of Health and Human Services (HHS), Office of the Inspector General.

  Defense counsel met with senior officials from HHS on January 30, 2020 in Washington, D.C.

  Following this meeting, discussions ensued regarding a Corporate Integrity Agreement (“CIA”),


  1
    Because the instant status report only contains information relating to the status of settlement that
  has already been disclosed to the Relators in this matter, the United States is serving a copy of this
  status report on the Relators.
Case 1:13-cv-22500-CMA Document 71 Entered on FLSD Docket 04/27/2020 Page 2 of 3




  and a draft of same was provided to UM on April 14, 2020. Thus, the parties are in the process of

  working to finalize both the CIA and the settlement agreement, obtain all required settlement

  approvals, execute the settlement documents, and file a notice of election regarding intervention.

         Finally, as noted in previous status reports, the settlement negotiations with the Miami-

  Dade Public Health Trust are largely complete with respect to the substantive terms of a settlement.

  Because of Florida Sunshine laws, the Trust cannot execute a settlement agreement until a public

  meeting is held and the agreement is discussed, and that cannot occur until the action is unsealed.

  Dated: April 27, 2020
                                                Respectfully Submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                                ____s/ Jessica R. Sievert_______________
                                                JESSICA R. SIEVERT
                                                Fla. Bar. No. 55839
                                                ASSISTANT UNITED STATES ATTORNEY
                                                99 N.E. 4th Street, Suite 300
                                                Miami, Florida 33132
                                                Tel: 305.961.9335
                                                E-mail: Jessica.Sievert@usdoj.gov

                                                MICHAEL D. GRANSTON
                                                DANIEL R. ANDERSON
                                                MICHAEL E. SHAHEEN
                                                JEFFREY A. MCSORLEY
                                                Attorneys, U.S. Department of Justice
                                                Civil Division
                                                Post Office Box 261
                                                Ben Franklin Station
                                                Washington, D.C. 20004
                                                Tel: (202) 353-0506
                                                E-mail: michael.e.shaheen@usdoj.gov

                                                Counsel for the United States




                                                   2
Case 1:13-cv-22500-CMA Document 71 Entered on FLSD Docket 04/27/2020 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I caused to be filed the foregoing sealed document with the
  Clerk of Court on April 27, 2020. I also certify that the foregoing document is being served this
  day on all counsel of record identified in the service list below via electronic mail.

                                               ____s/ Jessica R. Sievert_______________
                                               Jessica R. Sievert
                                               Assistant U.S. Attorney

  SERVICE LIST:

  Barbara Perez, Esq.                                 Jeffrey H. Sloman, Esq.
  Aronovitz Law                                       Stumphauzer Foslid Sloman Ross & Kolaya
  Town Center One, Suite 2201                         One Biscayne Tower
  8950 SW 74 Court                                    2 South Biscayne Blvd., Suite 2550
  Miami, FL 33156                                     Miami, FL 33131
  Telephone: 305-372-2772                             Telephone: 305-614-1403
  Email: bp@aronovitzlaw.com                          Email: jsloman@sfslaw.com

  Nancy La Vista
  Clark Fountain La Vista Prather & Litky-Rubin
  1919 North Flagler Drive
  Second Floor
  West Palm Beach, FL 33407
  Telephone: 561.899.2107
  E-Mail: nlavista@clarkfountain.com




                                                  3
